Citation Nr: 1638733	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-03 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1983 to October 1987 and from November 1993 to August 1998.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013 and February 2015, the case was remanded for additional development (by a Veterans Law Judge other than the undersigned).  It is now assigned to the undersigned.  In January 2016, the Board secured a Veterans Health Administration (VHA) medical expert advisory opinion with addendum in the matter; the Veteran and his representative were provided copies of each and afforded opportunity to respond/submit additional evidence.


FINDING OF FACT

The Veteran's current right shoulder disability was not manifested in service or in the first postservice year, and is not shown to be related to his service/ any disease, injury, or event therein.


CONCLUSION OF LAW

Service connection for a right shoulder disability is not warranted.   38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in January 2010.  See 38 U.S.C.A.       §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In accordance with the Board's December 2013 remand, additional STRs from the Veteran's first period of service were secured; the RO also arranged for a VA examination in April 2014.  Pursuant to the Board's February 2015 remand, the RO secured a May 2015 addendum opinion addressing unanswered medical questions.   As will be discussed in greater detail below, the Veteran's representative asserted in October 2015 written argument that the examination and addendum opinion were not adequate for rating purposes because they were by a nurse and not by an orthopedist, as was sought, and questioned whether the opinion was fully responsive to the Board's February 2015 remand instructions.  On review of the examination report and addendum opinion, the Board finds there was substantial compliance with remand instructions as to the examination itself.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examiner elicited a history from the Veteran and the examination included all findings needed for a proper adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board thereafter secured a VHA medical advisory opinion and addendum to address the representative's concerns and resolve medical questions that remained. As was noted above, the Veteran and his representative were provided copies and afforded opportunity to respond.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).   

Certain chronic disabilities, to include arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, or in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).   

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran alleges that his current right shoulder disability began in service.  His STRs are silent for any complaint, treatment, or diagnosis relating to a right shoulder disability.  An August 1998 service separation report of medical examination noted mild abduction crepitus in both shoulders; the Veteran denied a painful or "trick shoulder" (in a contemporaneous report of medical history).  A right shoulder disability was not diagnosed.

The initial documentation of a right shoulder complaint in postservice medical records was in September 2009.  On evaluation, the Veteran reported a gradual onset, without injury, about two years prior; he denied any earlier injuries or surgeries.  An MRI revealed a small, full thickness rotator cuff tear with minimal retraction and significant and symptomatic acromioclavicular (AC) arthritis.  In October 2009, the Veteran underwent a right shoulder arthroscopy with subacromial decompression and arthroscopic rotator cuff repair.

On April 2014 VA examination, pursuant to the Board's remand, the Veteran reported that he was seen for a right shoulder complaint while stationed at Fort Bragg in approximately 1986; he denied any injury but stated that he had been parachuting at the time.  He indicated that this condition progressively worsened in the late 1990s, but that he did not seek treatment until 2007, when he began experiencing trouble sleeping on his right side.  [He has not identified the providers of the 2007 treatment.]   After reviewing the record, the examiner opined that the Veteran's right shoulder disability is less likely related to service because no disability was shown until 2007-2009 and because he was able to work in a very "physically demanding" job in the interim.

Pursuant to the Board's February 2015 remand, the RO secured an addendum opinion to specifically address the notation on the Veteran's August 1998 service separation examination (of mild abduction crepitus in both shoulders).  In a May 2015 addendum, the provider noted that the Veteran did not seek treatment for over 10 years following service and was able to engage in physically demanding occupations for several years postservice.  She opined that if a rotator cuff disability existed at the time of the Veteran's separation from service, it would not have taken more than 10 years to culminate in the small rotator cuff tear found in 2009; rather, the natural progression of the rotator cuff tear was more in line with the Veteran's report of onset two years prior in 2007.  

Because the May 2015 opinion appeared to be limited to the rotator cuff tear, and not encompassing all diagnoses of record (to include AC arthritis), the Board sought a VHA medical advisory opinion in the matter.  The consulting expert was asked to identify (by diagnosis) each right shoulder disability shown and the likely etiology for each disability entity diagnosed.  He was requested to acknowledge the August 1998 service separation examination finding of shoulder crepitus on clinical evaluation, and discuss the impact, if any, of the Veteran's duties as a parachutist in service on his development of a right shoulder disability.  The expert, a Chief of Orthopedic Surgery, noted diagnoses of a rotator cuff tear and AC arthritis, and observed that such disabilities occur frequently in patients with no prior history of a shoulder injury and are oftentimes due to age.  He noted that the finding of bilateral shoulder crepitus on separation was an incidental finding and unrelated to the Veteran's current right shoulder disability since it was unaccompanied by right shoulder symptomatology or abnormal findings on physical exam; he indicated that the crepitus noted in service was unrelated to the Veteran subsequently developing right shoulder pain and limited function in association with a right rotator cuff tear and right AC arthritis.  He explained that, more often than not, joint crepitus without symptoms such as joint pain/swelling, limited joint range of motion, muscle weakness, or limitation of function is "a meaningless finding" and does not indicate the presence of an underlying  pathologic condition.  In support of his opinion, he noted that the Veteran's right shoulder rotator cuff tear and AC arthritis are not posttraumatic in origin and were not caused by his military service; that the Veteran's medical records are silent for right shoulder complaints prior to September 2009, when he specifically described the onset of his right shoulder pain as gradual, beginning about two years prior (in 2007); that he was employed and able to "participate in physically demanding work for a number of years" postservice; and that his age when onset of right shoulder symptoms occurred was typical of age-related degenerative changes resulting in rotator cuff tears and AC arthritis. 

In an addendum, the consulting expert referred to medical literature reviewing the types and rate of injuries associated with parachuting and noted that the vast majority of military and civilian jumping injuries involve the lower extremities and the back; the overall incidence of shoulder injuries associated with parachuting is extremely small and essentially always involves an obvious incident of shoulder trauma experienced on landing (due to one or both upper extremities being in an improper position).  He was unable to find any medical literature to support that shoulder injuries are associated with the force of parachute deployment, especially since, as he explains, the harnesses used are designed in such a way that the parachutist experiences the deceleration force of deployment in the area of the lower harness straps (which encircle the buttocks, groin, and upper thigh) and the lower back.  As the Veteran had no documented or reported incident of shoulder trauma or direct shoulder injury in service, the expert opined that it is less likely that his duties as a parachutist in service, with multiple jumps completed, contributed to his developing a right shoulder disability.

It is not in dispute that the Veteran has a right shoulder disability.  What he must still show to substantiate this claim is that such disability is etiologically related to his service.  Despite his statement that he sought treatment for the shoulder in service, his STRs are silent for complaints, treatment, findings, or diagnosis related to a right shoulder disability.  Although an August 1998 service separation report of medical examination notes mild abduction crepitus in the bilateral shoulders, a right shoulder disability was not then diagnosed, and was not diagnosed until 2009, more than 10 years following his discharge from service.  Noteworthy is the explanation by the VHA medical expert that a finding of crepitus without additional symptoms of joint pain/swelling, limited joint range of motion, muscle weakness, or limitation of function is an incidental finding and is not an indication of a previous joint injury or underlying joint pathology.  

As there is no evidence (nor is it alleged) that arthritis of the AC joint was manifested in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

The Board also finds there is no continuity of symptomatology after service to support the Veteran's claim under 38 C.F.R. § 3.303(b).  While he may be competent to describe symptoms such as shoulder pain, even though such symptoms were not recorded during service, the record does not reflect manifestations during or since service or in the postservice interval prior to 2009 sufficient to identify the claimed disability or to establish chronicity in service and continuity since.  While the Veteran has referred to earlier treatment in 2007, he has been given opportunities to identify the providers of such treatment or submit medical records and has not done so, and his reports of such treatment standing alone cannot be afforded any substantial probative value regarding the presence of chronic right shoulder pathology prior to 2009.  The duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Accordingly, the preponderance of the evidence is against the claim of service connection for a shoulder disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

What remains for consideration is whether the Veteran's right shoulder disability is otherwise related to his military service/disease or injury therein.  He has not presented any affirmative evidence of a relationship between his right shoulder disability and his service, and none is suggested by the record.  To the extent he asserts that there is a nexus, the Board notes the etiology of a shoulder disability (in the absence of evidence of an injury or pathology in service) is a medical question that falls outside the realm of common knowledge of a layperson.    The Veteran is a layperson, and has not alleged that he has any medical expertise; therefore, his own opinion in this matter is not competent evidence.   See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The only competent evidence in the record regarding a nexus between the Veteran's service/duties therein and his current right shoulder disability is in the April 2014 and May 2015 VA examination report and addendum and the January 2016 VHA opinion and addendum, which are against his claim.  The Board notes that the Veteran has challenged the adequacy of the April 2014 and May 2015 VA examination report and addendum, arguing, in essence, that they are inadequate because the examiner was not an orthopedist (or someone who specialized in orthopedics).  However, the Board notes that the examiner is a Certified Advanced Practice Registered Nurse and has a Doctor of Nursing Practice degree, and finds she has sufficient medical training and expertise to render a competent medical opinion.  There is nothing in the record to indicate that she lacks the requisite expertise to conduct the examination and provide the opinion.  See Cox v. Nicholson, 20 Vet. App. 536, 569 (2007) (the "Board is entitled to assume the competence of a VA examiner").  

Regardless, the VHA medical expert who addressed the alleged deficiencies in the VA examiner's opinion, as a Chief of Orthopedics, is amply qualified to provide an opinion in this matter.  That expert provided detailed rationale including the observation that a finding of bilateral shoulder crepitus in service unaccompanied by right shoulder symptomatology or abnormal clinical findings was an incidental finding unrelated to the Veteran's current right shoulder disability.  He opined that the Veteran's current right shoulder disability is not related to service, to include as due to his duties as a parachutist in service, based on the lack of right shoulder complaints in service or for more than 10 years postservice, the Veteran's age when a right shoulder disability was diagnosed (which is consistent with an age-related changes), and because there is no medical literature to support the Veteran's theory that his duties as a parachutist caused his current right shoulder disability.  The opinion reflects familiarity with the record and the consulting expert cites to a lack of supporting medical literature for the Veteran's stated theory of entitlement.  The Board finds the opinion probative evidence in this matter.  In the absence of competent evidence to the contrary, the Board finds it persuasive.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt doctrine does not apply, and the appeal in the matter must be denied.  


ORDER

Service connection for a right shoulder disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


